DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
GROUP I: Claims 1-8, drawn to “A hydrodynamic pump”, classified in F03B17/06
GROOUP II: Claims 9-30, drawn to “A self-propelled oceanic energy storage apparatus”, classified in B63B 2209/14.
The inventions are independent or distinct, each from the other because:
Inventions of GROUP I and GROUP II are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case apparatus claimed in GROUP I may be used for pumping water which is materially different from GROUP II drawn to “A self-propelled oceanic energy storage apparatus” which is used for generating electric power. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
the inventions have acquired a separate status in the art in view of their different   classification;
the inventions require a different field of search (for example, searching different classes/subclasses or resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 



Species Requirement
This application contains claims directed to the following patentably distinct species:
Embodiment of Figs. 1-7;
Embodiment of Figs. 8-18;
Embodiment of. 19-20;
Embodiment of Figs. 21-29;
Embodiment of Figs. 30-34;
Embodiment of. 35-41;
Embodiment of Figs. 42-43;
Embodiment of Figs. 44-53;
Embodiment of Figs. 54-65;
Embodiment of Figs. 66-69;
Embodiment of Figs. 70-79;
Embodiment of 80-93;
Embodiment of Figs. 94-101;
Embodiment of Figs 102-112;
Embodiment of Figs. 103-123;
Embodiment of 124-137;
Embodiment of Figs. 138-147;
Embodiment of Figs. 148-151;
Embodiment of Figs. 152-154;
Embodiment of Figs. 155-157;
Embodiment of Figs. 158-160;
Embodiment of Figs. 161-163;

Embodiment of Figs. 167-170;
Embodiment of Figs. 171-173;
Embodiment of Figs. 174-176;
Embodiment of177-180;
Embodiment of Embodiment of. 181-183;
Embodiment of Figs. 184-186;
Embodiment of 187-189;
Embodiment of 190-192;
Embodiment of Figs. 193-195;
Embodiment of Figs. 196-198;
Embodiment of 199-204;
Embodiment of 205-216;
Embodiment of Figs. 217-222;
Embodiment of Figs. 223-228;
Embodiment of Figs. 229-238;
Embodiment of Figs. 239-245;
Embodiment of Fig. 246;
Embodiment of Fig. 247;
Embodiment of Fig. 248;
Embodiment of Fig. 249-250.

 The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species have acquired a separate status in the art due to their recognized divergent subject matter; 
(b) the species require different fields of search; 
(c) the prior art applicable to one species would not likely be applicable to another species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        January 4, 2022